          Case 7:18-cr-00614-KMK Document 37 Filed 01/15/19 Page 1 of 1
          Case 7:18-cr-00614-KMK Document 38 Filed 01/16/19 Page 1 of 1

HAFETZ & NECHELES LLP
ATTORNEYS AT LAW

10 EAsT 40™ STREET, 48™ FLOOR                     MEMO ENDORSED
NEWYORK, N.Y. 10016
TELEPHONE: (2 I 2) 997-7400
TELECOPIER (2 I 2) 997-7646


                                                 January 15, 2019
VIAECF
Hon. Kenneth M. Karas
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
                                                                                             --
300 Quarropas St.
White Plains, NY 10601

       Re:     United States v. Simon Goldbrener, et al.,   18   Cr.   614   (KMK)

Dear Judge Karas:

       We write to respectfully request that the Court modify the bail conditions of
Peretz and Susan Klein so as to allow them to travel to Connecticut.
       Mr. and Mrs. Klein were indicted and charged with an alleged wire fraud
conspiracy to defraud thee-rate program. Dkt. # 2. Mr. Klein was released on a
$1,000,000 bond, secured by $500,000.00 in property, and co-signed by 2 FRPs. Dkt.
# 5. Mrs. Klein was released on a $500,000 unsecured bond, co-signed by 2 FRPs. Dkt.
#6. Travel for both was restricted to S.D.N.Y., E.D.N.Y., N.D.N.Y., and D.N.J.
       We now respectfully request that the Court modify Mr. and Mrs. Klein's travel ~
restrictions to allow them to also travel to Connecticut, as religious weekend retreats fo
the Orthodox Jewish community are often held at hotels in Connecticut. We have
spoken to both pre-trial services and the U.S. Attorney's Office and neither has any
objection to this request.
       Jeremy Gutman, counsel for Mrs. Klein, joins in this request.




                                                 Respectfully submitted,

                                                       Isl
                                                 Gedalia M. Stern

cc: All counsel (via ECF)                                         Gt4~.\J.
                                                                  St> oJ"rf.:J-
                                                                        ~
